Citation Nr: 1717945	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  17-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional compensation based on the need for aid and attendance for the Veteran's spouse, B. C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active duty from November 1945 to August 1946 and from November 1950 to October 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a June 2016 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a combined disability rating of 10 percent for his service-connected tinnitus and bilateral hearing loss, his only service-connected disabilities.


CONCLUSION OF LAW

The criteria for increased compensation based on the Veteran's spouse being in need of aid and attendance are not met.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.4, 3.351 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has considered VA's duties to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014)).  As discussed below, the law and not the facts are dispositive of this appeal; therefore, the duties to notify and assist are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Veteran has been awarded a 10 percent disability rating for tinnitus and a non-compensable rating for bilateral hearing loss.  He does not have any other service-connected disabilities.  He is seeking additional compensation based upon his spouse's need for aid and attendance.

A veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2016).  Additional compensation is available for a spouse who is 
(i) a patient in a nursing home, or (ii) is blind or so nearly blind or significantly disabled as to require the regular aid and assistance of another person. 38 U.S.C.A. § 1115(1)(E) (West 2014).  The criteria for determining the need for aid and attendance of another person is set forth in 38 C.F.R. § 3.352 (2016).

Unfortunately, there is no legal basis for awarding the benefit sought.  As noted above, the applicable provisions providing for payment of increased compensation based on his spouse's need for regular aid and attendance require that the Veteran have service-connected disability rated not less than 30 percent.  See 38 U.S.C.A. §§ 1115 (West 2014).  The Veteran's combined disability rating is 10 percent.  Accordingly, the threshold factor for awarding increased compensation based on    his spouse's need for aid and attendance is not met, and the claim must be denied   as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an aid and attendance allowance for the Veteran's spouse is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


